SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For1June 2012 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX 99.1 Result of AGM dated 25 May 2012 99.2 AGM Resolutions dated 29 May 2012 99.3 Blocklisting Application dated 31 May 2012   Exhibit No: 99.1 ISSUED ON BEHALF OF INTERCONTINENTAL HOTELS GROUP PLC Results of 2012 Annual General Meeting The Annual General Meeting of InterContinental Hotels Group PLC was held on Friday 25 May 2012. All resolutions set out in the Notice of Meeting were duly passed on a poll. The number of votes for and against each of the resolutions put before the Meeting and the number of votes withheld were as follows: RESOLUTION VOTES FOR % VOTES AGAINST % TOTAL VOTES VOTES WITHHELD 1. Receipt of financial statements 2011 2. Approval of Directors' Remuneration Report 3. Declaration of final dividend 4a. Election of Luke Mayhew as a Director 4b. Election of Dale Morrison as a Director 4c. Election of Tracy Robbins as a Director 4d. Election of Thomas Singer as a Director 4e. Re-election of Graham Allan as a Director 4f. Re-election of David Kappler as a Director 4g. Re-election of Kirk Kinsell as a Director 4h. Re-election of Jennifer Laing as a Director 4i. Re-election of Jonathan Linen as a Director 4j. Re-election of Richard Solomons as a Director 4k. Re-election of David Webster as a Director 4l. Re-election of Ying Yeh as a Director 5. Reappointment of Ernst & Young LLP as Auditors 6. Authority to set Auditors' remuneration 7. Political donations 8. Authority to allot shares 9. Disapplication of pre-emption rights Authority to purchase own shares Notice of General Meetings NOTES: 1. The 'For' vote includes those giving the Chairman discretion. 2. Votes 'Withheld' are not counted in the calculation of the proportion of votes 'For' or 'Against' a resolution. 3. The total number of ordinary shares in issue, excluding Treasury shares, on Wednesday 23 May 2012 was 291,392,249. 4. Copies of the resolutions passed, other than resolutions concerning ordinary business, will be submitted to the UK Listing Authority via the National Storage Mechanism and will be available in due course for inspection at www.hemscott.com/nsm.do For further information please contact: Investor Relations (Catherine Dolton, Isabel Green)+44 (0)1895 512176 Media Affairs (Yasmin Diamond, Kari Kerr)+44 (0)1895 512425 +44 (0)7 Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with nine hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites®, Candlewood Suites®, as well as our two newest brands, EVEN™ Hotels and HUALUXE™ Hotels & Resorts. IHG also manages Priority Club® Rewards, the world's first and largest hotel loyalty programme with over 65 million members worldwide. IHG franchises, leases, manages or owns over 4,500 hotels and more than 661,000 guest rooms in nearly 100 countries and territories. With more than 1,000 hotels in its development pipeline, IHG expects to recruit around 90,000 people into additional roles across its estate over the next few years. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.priorityclub.com for more on Priority Club Rewards. For our latest news, visit www.ihg.com/media, www.twitter.com/ihgplc, www.facebook.com/ihg or www.youtube.com/ihgplc. Exhibit No: 99.2 29 May 2012 InterContinental Hotels Group PLC Following the Annual General Meeting of InterContinental Hotels Group PLC held on 25 May 2012, at which all proposed resolutions were duly passed, in accordance with Listing Rule 9.6.2, copies of all the resolutions passed, other than resolutions concerning ordinary business, have been submitted to National Storage Mechanism and will shortly be available for inspection at www.Hemscott.com/nsm.do Exhibit No: 99.3 31 May 2012 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 921,482 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal 31 May 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 1June 2012
